Fif`teenth Circuit Court District-D k t v 9
ease 2:13-cv-0022lP£S-M'Yrgmbocumem1-2 Filed 12/20/18 Page 1 of Ya&’e l °f "

Mississippi Electronic Courts
Fifteenth Circuit Court District (Lamar Circuit Court)
CIVIL DOCKET FOR CASE #: 37Cll:18-cv-00112-AM

CLAIRMONT SKID STEER SERVICES. LLC v. Date Filed: l lf2?'f2018
PROGRESSIVE GUbF INS. CO. Current Days Pending: 22
Assigned to: Anthony Mozingo To¢al Case Age: 22

Jury Demand: None
Nature OFSuit: 176 Bad Faith

Plaintiff
CLAIRMONT SKlD STEER represented by Scotty Chabert
SERV!CES, LLC Scotty E. Chabert
PO Box 250
PURVIS. MS 394?5
601-794-6100
Fax: 601-?94-610?
Email: chabert.law@gmail.com
A TT()RNE}’ 7`0 BE NOT!CED
V.
Defcndant

PROGRESSIVE GULF INS. CO.

 

l)ate Filed # Dockct Tcxt
1 1!2?;'2018 l Civil Cover Sheet. (Morrow, Beth) (Entered: llf2?!2018)
COMPI.AINT against PROGRESSIVE GULF INS. CO., filed by

 

 

 

l IFZ'NZOIS § CLAIRMONT SKID STEER SERVICES_. LLC. (Morrow, Beth) (Entcred:
l 1!2'?f2018)
IHNQUI 8 l SUMMONS lssued 10 PROGRESSIVE GULF INS. CO.. (Morrow, Beth)

(_Entercd: l 1!2?!2(]] 8)

 

 

 

 

 

 

 

 

MEC Scrvicc Center

Transactiun Reccipt

 

 

 

 

| 12;19£20[314:3?:2?

 

 

Ynu will be charged $11.20 per page to view or print

MEC Logiu:
`l)escriptionz

  
 
 
 

 

EXH!BIT

_:A”

 

 

 

 

 

N_L-S TATE LEGAL"

https:fr’i':fteenth.circuit.mec.ms.gov!cgi-binfDl-ctRpt.pl?169536455656485-L_933_5-1,]8?... 12!19!2018

 

Case 2:18-CV-00221-KS-I\/|TP Document 1-2 Filed 12/20/18 Page 2 of 7
Case:37C|1:18-cv-00112-AM Document#:Z Filed:11/27/2018 Pagelof$

iN me ClRCurF)tng!)F LER BNTV, Mississn>ru

cLAlRMoNT si<n) snan PLAiNTiFr
. iacun
siaRvicns, LLC LAMAR 18 C
counrv Nov 27 20 CLEF*K .
vs. WE . /é- CAusr: Noi z 2 l iii iv l 12
rRoGREssivE GuLF le. co. i)EFF.Ni)ANT
coMPLAmT

COMES NOW, the P|aintili`. Clairmont Skid Stcer Services. LLC. by and through
undersigned counsel. and liles this Complaint against the Del`endant. Progressive Gulf` lnsurance
Compan)'. and in support thereof would show unto the (`ourt the t`ollowing:

l’ARTlES

l. Plaintil`l`. Clairniont Skid Steer Scr\'ices. l.l..C. is a limited liability company
organized and operating under the laws ol` the State ot` Mississippi. whose address is P.O. Box
1194, Purvis. MS 39475.

2. Det`endant. Progrcssi\'c Gull` insurance Compan_\'. is a foreign corporation doing
business in Mississippi. organized and existing pursuant to the laws ol`the State ol`Ohio. who may
be served through their registered agent. (T'l` Corporation System. at 645 l,.akeland East Drive.
Suite lOl. Flowood. MS 3‘)232.

.lUR|SDICTlON

3. This Court has subject matter and personal jurisdiction over this matter because it

stems from an insurance contract entered into between the parties in l,.amar County. Mississippi.
FACTUAL Al..l.rEGATlONS

4. On or about June 20. 201 7. l’laintit`l` entered into a contract l`or insurancc. policy

number 06234338-0 with the Dei`cndant covering l’laintif`t`s 2006 Freightliner dump truck.

5. Said dump truck was used in the l’|aintil`l`s commercial business

 

 

Case 2:18-CV-00221-KS-I\/|TP Document 1-2 Filed 12/20/18 Page 3 of 7
Case:370|1:18-cv~00112-AM Document#:Z Filed:11/27/2018 PageZofS

6. On May 26. 20l8. l’|aintil`l`s dump truck was in an accident and Plaintil`f
immediately filed an insurance claim with the Defendant.

7. The frame of the truck was bent in the accident.

8. Thc truck was not removed from the accident site to the repair facility for
approximately six (6) days.

9. Thc Defendant`s adjuster. l~l. l')wayne Stringcr. ordered that the truck be taken to
fimpire 'l`ruck Sales in .laekson. Mississippi to have the frame straightened because Empire was
the closest facility in the Det`endant's network that had the capability to straighten the frame.

lO. "l`he Defendant`s adjuster did not go to the repair facility for another six (6) days.

ll. Thc truck was not looked at for approximately two (2) weeks based upon the
recommendation ofthc Dcfcndant`s adjuster because the frame of the truck had to be straightened

l?.. l"laintifl"s dump truck was taken to Empire Truek Salcs in Jackson. Mississippi for
rcpairs. Plaintit`f` was told by l)efendant's adjuster. I~I. l)wayne Stringer. that the repairs would
take three to four weeks and should be completed by .lune 25. 2018.

13. As per the statements of the l'lmpirc 'l`ruck Sales employees Dcfendant`s adjuster
was only at that repair facility to inspect vehicles once per wcck.

l4. After the adjuster`s inspection of the dump truck. Mr. Stringer informed the
Plaintif`f that it did not sustain enough damage to total the vehicle and that the Defendant would
authorize repairs in the amount of approximately $20.000.00. Additionally. the cost of repairs
exceeded the $20.()00.00 as the repairs were being made.

15. That the appraised value used by the Dcfendant to determine whether or not the

truck was totaled was based on an erroneous ligure.

16. That the true value of the truck was much lFaEthRfcrEade and

LAMAR ClFlCUlT
COUNTY NOV 27 2018 CLERK

M.;%.

 

 

 

Case 2:18-CV-00221-KS-I\/|TP Document 1-2 Filed12/20/18 Page40f7
Case:37Cl1:18-cv-00112-AN| Document#:Z Filed:11/27/2018 PageBofS

much less than the insured value.

l7. Several weeks passed and no repairs were made to the l’laintiff`s dump truck.

18. l.ater in the process. the l')efendant`s adjuster said that the hydraulic cylinder was
being sent off to the be repaired.

19. Dcl`endant did not inform the l’laintiffthat the dump truck`s hydraulic cylinder hoist
needed to be replaced and in fact replaced it without Plaintiff"'s knowledge or authorization

20. Al`ter the new cylinder was installed on the dump truck. thc Dcl`endant informed
the Plaintiff that the Plaintiff would be responsible for 75% of the total cost of the new cylinder

and the cost ofits installation.

2 l. 'l`hat the truck`s frame was never straightened.
22. 'l`he truck`s repair amounts exceeded the value of the truck and the truck'should
have been totaled.

23. 'l`hat when the truck was finally ready to be picked up. the Dcl`endant would not
allow the Plaintifl` to pick up the truck until the entire bill was paid and a release was signed by the
Plaintiff releasing Empire '|`ruck Sales and the Dcl`endant Progressive.

24. To date thc Plaintifl"s dump truck is still at Empire 'l`ruck Sales in .lackson.
Mississippi and Plaintiff has not been able to use the truck since the accident date and the frame
has still not been repaired.

25. Duc to the negligence and lack ofeare on behalf of the Defendant, the Plaintiff has
suffered lost wages for the entire amount o|` time the dump truck has been in the shop as he was
unable to use the dump truck to earn a living.

26. Defendant misrepresented unto the Plaintiff the amount of time the repairs to the

dump truck would take and the cost of repairs. § § § E n

LAMAH ClFlCUlT
COUNTY NOV 27 2018 CLERK

 

 

Case 2:18-CV-00221-KS-I\/|TP Document 1-2 Filed 12/20/18 Page 5 of 7
Case: 37C|1:18-ev-00112-AN| Document #: 2 Filed: 11/27/2018 Page 4 of 5

27. None of thc delays were due to the Plaintifl`s fault.
28. Dcl`endant authorized repairs to the dump truck and had no authority from the
Plaintiff to do so.
29. 'l`he Defendant`s adjuster did not keep the l’laintifl` apprised ofthc repair work.
30. The Defendant`s adjuster acted in bad faith in:
a. authorizing repairs when he had no authority to do soc
b. delaying the repair:
c. failing to repair the l`rame:
d. failing to claim the dump truck a total loss; and
e. other acts of negligence to be proven at the trial of this mattcr.
WHEREl"ORE. l’l{l`;`\/llSl-`.S C()NSlDl`-§Rlil). the l’laintili` sues the Dcl`endant for its
negligence and misrepresentations and prays for the following relief:
A. .|udgment for Plaintifl`against the l)cl`endant:
B. Attorney’s fees. expert witness fees. and costs ol`court:
C. Compensatory and punitive damages:
D. Devaluation ofthc vehicle due to the failure to straighten the f rame;
E. Loss of use ol`the \\'ehiclc:
l". Bad faith: and
G. Such other and further relief deemed just and proper by this (,`ourt under the
circumstances
RESl’EC'l`l-`UI.L\’ SUBMI'I"|`|€D. this the 27"' day ofNovcmbcr. 201 8.
CLAlRlvl()N'l` Sl\'lD S'I`EliR

F ii § § w sl-:Rvict-;s.Li.C.Plaimin‘

LAMAFl ClFlCUlT
COUNTY NOV 27 2018 CLERK

»:%.;%:,

 

 

 

Case 2:18-CV-00221-KS-I\/|TP Document 1-2 Filed 12/20/18 Page 6 of 7

CaSe! 37C|1:18-CV-00112-Al\/| Document #2 2

By:

Filed: 11/27/2018 Page 5 of 5

KEC@/'\

 

' scoriv E driAal:R'r \

MSB# 103853

l’.(). Box 250

l’urvis. MS 39475

l’h: (601) 794-6100

l~`x: (()()l) 7‘)4-()l07

limail: chabcrt.|a\\~’u"gmail.com
Attorncy for Plaintiff

   

LAMAR

ClFlCUlT
COUNW Nov 27 2010 CLERK

/%;%¢;_

 

 

 

 

Case 2: 18- -C\/- 00221- KS- |\/|TP Document 1- 2 Filed 12/20/18 Page 7 of 7
Case: 37C|1:18-cv-00112-AM Document #: 3 Filed: 11/27/2018 Page 1 of 1

lN THE ClRCUlT COURT ()F l.AMAR C()UNTY, MlSSlSSlPPl

CLAIRMONT SKID STE[".R I’LAINT|FF

SERV|CES, LLC

VS. CAUSE NO. j j j j zstly liZ

PROGRESSIVE GULF |NS. CO. l)EFENDAN'I`
SUMM()NS

STATE OF MlSSlSSIl’l’l

TO: PROGRESS|VE GULF INSURANCE C()MPANY
Through its registered agent:
C'l` Corporation System
645 Lakeland East Drive. Suite l(ll
Flowood. MS 39232
Or wherever it may l)e found

NOT|CE 'l`() l)l§FENDANT S

   

'l`l'lE C()MPLAIN'|` Wl~llCH lS A'l"|`A(_`lll§l) 'l`() THIS Sl,lMMONS lS lM|’ORTAN`l` ANl)
YOU MUST TAKIZ lMMF,DI/\'l`li A(,"l`l()i\’ 'l`() PR()TEC'|` YOUR Rl(ill'l`S.

\"ou are required to mail or hand-deliver a copy ofa written response to the C`omplaint to
SCOTTY CHABER'I`. [iSQ. thc attorney for the l’laintiff(s). whose address is P.O. Box 250.
l’urvis. MS 39475. Your response must be mailed or delivered within (3()) days from the date of
delivery of the Suminons and Complaint or ajudgment by default will be entered against you for
the money or other things demanded in the Complaint.

You must also lilc the original of your response with the Clerk of this (.`ourt within a
reasonable time afterward

issued under my hand and the seal of said Court. thi@_{/d;i' of November. 2018.

C' irc t Clerk o` inar ( ounty Mississippi
lssur:o AT rae RaQuEs'r or; /SY.] m WWVWV) 0 C/
SCOTI`Y E. CHAB[£R'I`. ESQ. tMSB¢¢` 103853)

l’. 0. Box 250

Purvis. MS 39475
Ph:(601)794»6100

Fx: (601) 794~6|07

Email: chaben.la\\'@gmail.cont

 

 

 

